Exhibit 10.6

 

To:                     Genco Shipping & Trading Limited

 

Copy:      Genco Bay Limited

Genco Ocean Limited

Genco Avra Limited

Genco Mare Limited

Genco Spirit Limited

(the “Company Parties”)

 

31 March 2014

 

Dear Sirs

 

US$100,000,000 secured loan agreement dated 12 August 2010 (as amended by the
first amendment dated 21 December 2011, as further amended by the second
amendment dated 1 August 2012, and as further amended, supplemented or restated
from time to time, the “Loan Agreement”) made between (1) Genco Shipping &
Trading Limited, as borrower, (2) the Company Parties, as guarantors, (3) the
Lenders (as defined therein) and (4) Crédit Agricole Corporate and Investment
Bank, as Agent and Security Trustee.

 

1.                                     Definitions

 

1.1                              In this letter:

 

“Enforcement Action” means:

 

(a)                                in relation to any Liabilities (with the
exception of Liabilities arising as a result of the termination of existing
interest protection agreements and other hedging agreements entered into in
connection with the DnB Credit Facility):

 

(i)                           the acceleration of any Liability or the making of
any declaration that any Liabilities are due and payable or payable on demand;

 

(ii)                        any demand against any Group Member under any
security, guarantee or surety provided of that Group Member;

 

(iii)       the exercise of any right of set-off, account combination or payment
netting against any Group Member in respect of any Liabilities other than
ordinary netting under any swap or derivative contract; and

 

(iv)       the premature termination or close-out of any swap or derivative
transaction under any swap or derivative contract entered into with any Group
Member;

 

(b)                           the taking of any steps to enforce or require the
enforcement of any encumbrance granted by any Group Member (including any arrest
of any vessel for a claim in excess of $5,000,000 or any other enforcement of
any mortgage over any vessel or any other asset of any Group Members the
crystallisation of any floating charge or redirecting the earnings of any vessel
or the other assets of any Group Member), except for any enforcement of
assignment of insurances in relation to a total loss or other significant
insured event; or

 

(c)                                 the petitioning or applying for any
Insolvency Proceeding;

 

--------------------------------------------------------------------------------


 

“Group” means the Borrower and each of its Subsidiaries other than Baltic
Trading Limited and its Subsidiaries, and a “Group Member” means any of them;

 

“Insolvency Proceedings” means any bankruptcy, liquidation, reconstruction,
winding up, dissolution, administration or reorganisation of any Group member,
or any of such Group Member’s assets or a composition, compromise, assignment or
arrangement with any creditor of any Group Member or any suspension of payments
or moratorium of any indebtedness of any such Group Member, or any other
insolvency proceedings or any analogous procedure or step in any jurisdiction
(including the appointment of any liquidator, receiver, administrator, trustee
or similar officer), including but not limited to, any chapter 11 cases in the
United States of America;

 

“Liability” means any and all Financial Indebtedness of any Group Member in
excess of $5,000,000; and

 

“Termination Event” shall have the meaning given to it in paragraph 4.1 below.

 

1.2                              All other terms and expressions used in this
letter shall have the same meaning given to them in the Loan Agreement.

 

1.3                              This letter is designated as a Finance
Document.

 

2.                                      Request

 

We refer to the Loan Agreement and to your letter to us dated 24 March 2014
requesting a temporary waiver (the “Waivers”) of:

 

(a)                                the Consolidated Interest Coverage Ratio in
clause 12.2(e) (Minimum Consolidated Interest Coverage Ratio) of the Loan
Agreement and the Leverage Ratio in clause 12.2(d) (Maximum Leverage Ratio) of
the Loan Agreement (the “Financial Covenants”) for the fiscal quarter ending 31
March 2014 through and including 11:59 pm (New York Time) 1 April 2014 (the
“Waiver Period”);

 

(b)                                the event of default that will arise pursuant
to clauses 19.1(e)(i) and 19.1(e)(ii) (cross default) of the Loan Agreement
resulting from (i) the failure to pay the required payment due in respect of the
scheduled commitment reduction under the DnB Credit Facility on 31 March 2014,
(ii) the failure by the Borrower to comply with the financial covenants set out
in the DnB Credit Facility during the Waiver Period and (iii) the breach of the
cross-default provisions in existing interest protection agreements and other
hedging agreements  as a result of the defaults set out above under the DnB
Credit Facility (the “Cross Defaults”) for the Waiver Period; and

 

(c)                                 the events of default arising under:

 

(i)                                      clause 19.1(f)(i) of the Loan
Agreement; and

 

(ii)                                   clause 19.1(f) of the Loan Agreement,
solely:

 

(x)                                 to the extent that permits any Obligor to
vote or authorise to commence proceedings under Chapter 11 of the Bankruptcy
Code of the United States of America (the “Chapter 11 Proceedings”), which are
undertaken for the purpose of implementing the proposed restructuring of the
Borrower’s existing bank facilities and other indebtedness pursuant to a
restructuring support agreement to be entered into by, among others, the lenders
under the Loan Agreement, the lenders

 

2

--------------------------------------------------------------------------------


 

under the Metrostar Credit Agreement and the lenders under the DnB Credit
Facility (the “RSA”); and

 

(y)                                 to the extent that the current discussions
and actions between the Group Members and their creditor groups for the purpose
of implementing the Chapter 11 Proceedings and the RSA, including entering into
this letter, the Collateral Letters and the RSA, fall within clause 19.1(f) of
the Loan Agreement,

 

(iii)           clause 12.1(a)(ii) of the Loan Agreement in respect of the
financial statements of the Security Parties for the financial year ending on 31
December 2013,

 

(together, the “Specific Defaults”).

 

3.                                     Waiver and Conditions

 

We hereby agree to waive (i) your compliance with the Financial Covenants,
(ii) the Cross Defaults and (iii) the Specific Defaults, in each case during the
Waiver Period, subject to the following conditions being satisfied:

 

(a)                                the Waivers shall apply only in relation to
the Waiver Period;

 

(b)                                within two (2) Business Days of the date of
this letter, you pay us (for the account of the Lenders having consented to the
Waivers in proportion to their respective Commitments) a waiver fee of zero
point ten per cent (0.10%) on the outstanding amount of the Loan held by such
consenting Lenders on the date of this letter;

 

(c)                                 prior to 17.00 hours (New York Time) on 31
March 2014, you provide us with evidence to our satisfaction that (i) the
required lenders under the DB Credit Facility have consented to waivers under
the DB Credit Facility on substantially similar terms to this letter (the “DB
Waiver Letter”) and (ii) the majority lenders under the DnB Credit Facility have
provided a forbearance under the DnB Credit Facility in form, content and effect
similar to this letter including that the majority lenders thereunder have
agreed, amongst other things, that during the Waiver Period they shall not
exercise their rights resulting from the failure for the Borrower to pay the
required payment due in respect of the scheduled commitment reduction under the
DnB Credit Facility on 31 March 2014 (the “DnB Forbearance Letter” and together
with the DB Waiver Letter, the “Collateral Letters”), such evidence being in the
form of executed copies of the Collateral Letters and an email from the
respective agent of the DB Credit Facility and the DnB Credit Facility or their
legal counsels that the waivers under the Collateral Letters have taken effect.

 

4.                                      Termination of Waivers

 

4.1                              The Waivers shall cease to apply automatically
and with immediate effect if any event specified in 4.1(a) to (h) below occurs
(each a “Termination Event”), unless such Termination Events are expressly
waived by the Agent, acting on the instructions of the Majority Lenders:

 

(a)                                an Event of Default has occurred (other than
the Events of Default waived pursuant to this letter);

 

(b)                                you are in breach of any of your obligations
under this letter;

 

(c)                                 the Waiver Period has expired;

 

3

--------------------------------------------------------------------------------


 

(d)                                a Collateral Letter is terminated, repudiated
or rescinded or ceases to have effect or is amended or varied in any way that
would have a material adverse effect on any of the Creditor Parties;

 

(e)                                 any creditor takes Enforcement Action
against any Group Member and such Enforcement Action triggers an event of
default (however described in any other agreement relating to Financial
Indebtedness), which is not waived or forborne;

 

(f)                                  if any five (5) vessels owned by the Group
are arrested during the Waiver Period and not released within three (3) Business
Days of such arrest;

 

(g)                                 any Group Member petitions or applies for
any Insolvency Proceedings; or

 

(h)                                any Group Member fails to pay any
indebtedness (with the exception of Liabilities arising as a result of the
termination of existing interest protection agreements and other hedging
agreements  entered into in connection with the DnB Credit Facility) owed to any
of its creditors as and when they fall due and the same constitute an event of
default (however described any agreement relating to Financial Indebtedness),
which is not waived or forborne.

 

4.2                              After the termination of this letter, each of
the Creditor Parties shall be released from all of its obligations under this
letter and may take any Enforcement Action after such termination in accordance
with the terms of the Finance Documents.

 

5.                                     Reservation of Rights

 

Nothing in this letter shall prevent the Creditor Parties from taking any
Enforcement Action after the Waiver Period in respect of any Event of Default
which has occurred or may occur during the Waiver Period or which occurs or
continues after the termination of this letter, regardless of whether such Event
of Default occurred prior to or during the Waiver Period.  Accordingly, this
letter shall not constitute any waiver by the Creditor Parties of any breach or
default by any Group Member and the Creditor Parties reserve all rights in
relation thereto, except as otherwise expressly set out in this letter and
subject only to the terms of this letter.

 

6.                                      Undertakings

 

6.1                              During the Waiver Period, you shall, on a
reasonable best efforts basis, promptly provide us with any information that is
provided to the creditors under the DnB Credit Facility and the DB Credit
Facility if such information has an effect on the economic interests of any of
the Creditor Parties.

 

6.2                              You shall promptly notify us if a Collateral
Letter is capable of being terminated, is terminated or ceases to have effect,
or a party to a Collateral Letter takes steps to amend, terminate, repudiate or
rescind a Collateral Letter or if any waivers or amendments are made, proposed
or requested to a Collateral Letter or if you or any Group Member breaches any
of the terms contained in a Collateral Letter.

 

6.3                               You shall promptly notify us if:

 

(i)                                    a Termination Event occurs or is
reasonably likely to occur; or

 

4

--------------------------------------------------------------------------------


 

(ii)                                  any Enforcement Action is commenced
against a Group Member.

 

6.4                              During the Waiver Period, you shall not enter
into any waiver, modification or amendment to any of the DnB Credit Facility and
the DB Credit Facility which grants more favourable provisions or treatment to
the lenders thereunder unless each of the Creditor Parties receives the benefit
of such more favourable provisions at the same time and on the same terms.

 

7.                                     Continuing Security

 

You confirm that any encumbrance created and/or any guarantee granted by the
Obligors in favour of any of the Creditor Parties remains in full force and
effect and is not in any way affected by this letter.

 

8.                                      Counterparts and applicable law

 

8.1                              This letter may be executed in any number of
counterparts, and this has the same effect as if the signatures on the
counterparts were on a single copy of this letter.

 

8.2                              This letter and any non-contractual obligations
arising out of or in connection with it shall be governed by and construed in
accordance with English law.

 

Please confirm your agreement to the terms of this letter by signing and
returning a duplicate of this letter to us.

 

Yours faithfully

 

For and on behalf of

Crédit Agricole Corporate and Investment Bank

(as Agent acting on the instructions of the Majority Lenders)

 

 

By:

/s/ Michael Choina

 

Name: Michael Choina

 

Title: Director

 

 

 

 

 

By:

/s/ Eden Rahman

 

Name: Eden Rahman

 

Title: Associate

 

 

5

--------------------------------------------------------------------------------


 

[On Duplicate]

 

Confirmed and agreed on 31 March 2014

for and on behalf of

 

 

By:

/s/John C. Wobensmith

 

Genco Shipping & Trading Limited

 

(as Borrower)

 

 

 

 

 

By:

/s/John C. Wobensmith

 

Genco Bay Limited

 

Genco Ocean Limited

 

Genco Avra Limited

 

Genco Mare Limited

 

Genco Spirit Limited

 

(as Guarantors)

 

 

6

--------------------------------------------------------------------------------